OPINION — AG — QUESTION: "DOES THE REPUBLICAN STATE CENTRAL COMMITTEE HAVE THE AUTHORITY UNDER THE LAW TO CERTIFY REPLACEMENTS IN THE FACTUAL SITUATION AS SET OUT ABOVE? * * * CERTIFY REPLACEMENTS FOR TWO PERSONS WHO FILED FOR SENATE DURING THE REGULAR FILING PERIOD AND ALSO FORMALLY WITHDREW WITHIN THE REGULAR WITHDRAWAL PERIOD AS PRESCRIBED BY LAW." ANSWER: THE REPUBLICAN STATE CENTRAL COMMITTEE WAS WITHOUT AUTHORITY TO NOMINATE ORVILLE J. TOLAND AS A SUBSTITUTE CANDIDATE FOR JAMES R. BARNETT, JR., FOR THE OFFICE OF STATE SENATOR, FROM STATE SENATORIAL DISTRICT NO. 18, AND ALSO WITHOUT AUTHORITY TO NOMINATE VERNON F. BRASWELL, AS A SUBSTITUTE CANDIDATE FOR CHARLES ROOK, FOR THE OFFICE OF STATE SENATOR FROM SENATORIAL DISTRICT NO. 20, AS WAS ATTEMPTED TO BE DONE IN THE MARCH 13, 1964 LETTER. CITE: 26 Ohio St. 1961 233 [26-233], 26 Ohio St. 1961 163 [26-163], 26 Ohio St. 1961 166 [26-166] (FRED HANSEN)